Title: From John Quincy Adams to George Washington Adams, 27 September 1812
From: Adams, John Quincy
To: Adams, George Washington



N. 10.
My Dear Son.
St: Petersburg 27. September 1812

I wrote a few days ago to your Grandmama, and desired her to inform you, and your brother John, of the heavy misfortune that had just befallen us, in the loss of your Sister, who after a very severe illness of four weeks, left this world, I trust for a better, on the morning of the 15th. of this Month.—I need not tell you how much distressed your Parents are at this afflicting dispensation of Providence. Your Sister was and promised to be all that the wishes of an affectionate Parent could ask of Heaven in a child—As you never enjoyed the happiness of seeing her, you know not and cannot feel the extent of your loss in her; but I am persuaded from the goodness of your own heart that you will share in our sorrows at this bereavement; and I hope that you and your brothers will feel a new obligation upon you to contribute every thing in your power to the consolation of your Parents in their affliction; which you can only do by your steady and continual improvement in piety and virtue—
My last letter to you was dated 18. June—Since which I have received yours of 1. March; and was pleased to perceive some improvement in your hand-writing—It is still however so indifferent, that I promise myself a frequent renewal of the same pleasure whenever I may have the good fortune to receive your future letters. I am also glad to observe the progress you had made in your studies, and particularly the advances you had made in learning Latin and Greek. It is my wish that you may become a really accomplished scholar in those languages; because I consider it as one of the most useful and most elegant accomplishments that a Gentleman can possess.—But in order that you may attain it you must be capable of a steady and persevering pursuit, founded upon a principle, which you are now of an age sufficiently advanced to assume, and which I ask you deliberately to consider in your own mind.
When children first begin to learn their letters, they know and feel nothing of learning but its pains—Their lessons are tasks, which they get over as well and as quick as they can, and they have neither inclination nor sense of duty, prompting them ever to undertake any thing more than the task assigned to them. This disposition is almost if not quite universal, and therefore is not to be blamed in any one individual. Even those who have naturally an ardent thirst for knowledge, seldom feel it operate with regard to the subjects upon which they are instructed, but often indulge it upon objects far less useful in themselves, and even absolutely pernicious.—This repugnance to learn, that which it is the express purpose of their education that they should be taught, continues long after boys have become capable of reflection, and perhaps more than half the time runs through the whole course of Education—At school and at College, as well as in learning the letters of the alphabet, an ordinary boy, thinks only of mastering the particular lesson prescribed for him by his teacher, and at most bounds his ambition, to making the same general progress in his learning, as his Classmates, or other boys with whom he is learning.—But he who would make great and profitable proficiency must adopt for himself another rule—He must not content himself with doing merely that which his Instructor requires of him—He must not be satisfied with making the same progress with others who perhaps have not the same advantages. He must accustom himself to measure his acquirements by his own powers, and must task himself more rigorously than any of his Instructors will task him—This rule is absolutely indispensable with respect to the antient languages—If in learning the Latin and Greek, you merely wade through your Virgil, your Cicero’s Orations, and your Greek Grammar and Homer, at so many lines a day, and when you have just made out to construe and parse a few fragments of the Collectanea Graeca, you throw the Classics aside for the rest of your life, you may do as well as many, perhaps I may say as most boys of your acquaintance who go through College, but you must never pretend to the name of a scholar; and you will hereafter be very apt to look upon all the time and pains you are now bestowing upon the languages, as labour lost. I hope you will never be satisfied with your acquisition of Greek and Latin, untill you can write them correctly, and read Homer, Demosthenes, and Thucydides, Lucretius, Horace, Livy, Tacitus, and all Cicero, with almost as much ease and readiness as if they were written in English—And then I hope you will actually read all those writers, and all the other Greek and Latin Authors who have been for two and three thousand years the Admiration of mankind—That you will read them, not for the vain-glory of saying that you have read them; but for the lessons of literature, of wisdom, and of virtue, which may be collected from them.—Get Understanding, my Dear Son; with all thy getting, get Understanding—But never indulge yourself in any pride or vanity for what you have got—Learning is but the food of the mind—Reading, says Lord Bacon makes a full man—But to be vain or ostentatious of his fulness, is as ridiculous as if a fat man should go abouts and boast of all the Roast-beef and plum-pudding he had devoured to pamper himself, and make his cheeks rosy.
Goldsmith’s History of England is an entertaining Book, and I hope has given you a good General idea of the History of a great and powerful Nation; from whom our own Nation originated, and whose annals are instructive, by the numerous examples which they afford of virtue for imitation and of vices and crimes for abhorrence—Such is indeed the character of all History—And unfortunately man in his best Estate is so depraved a being, that his conduct in Society every where presents hundreds of actions which ought to be avoided for one that ought to be imitated—History is in itself so amusing a Study, that I hope you will always consider it as among your relaxations from labour, rather than as itself a toil—You may now read History for the sake of the facts, the adventures, and the character of distinguished personages. But as you advance in years and acquire the habit of meditating for useful purposes upon whatever you read, History will present itself in a new and different form to your view—But in order that you may hereafter read History to the Best advantage, there are three things to which you must attend as preliminaries. The first is Geography; with its divisions into antient and Modern—The Second is Chronology—or the succession of time, by some great Epochas or Revolutions, in Nature, and in Human Society—The third, is a compendious and general idea of what is called Universal History; or a summary of the various great Nations which have successively inhabited the different quarters of this planet on which we inhabit dwell.—Geography, and Universal History, will soon be included among your regular studies at School or at College—Chronology you must study by yourself. What I now wish you to remember is that whatever you learn of them will give you great facilities in reading History to Advantage, and that you must accustom yourself to read History with continual reference to them.
Remember me with respect and affection to Mr Peabody, and to our dear Aunt, and thank them again for me, for all their kindness to you and your brother—Give my love to John—I intend to write to him by the same occasion with this. Your Mama, Brother Charles, and all of us now left are pretty well—We long to embrace our dear Sons again; but know not when it will please Heaven to grant us that blessing.—We command you both in the meantime to the care of a kind and gracious Providence.
Your affectionate father
John Quincy Adams.